

117 HR 1067 IH: Standard Fees to Expedite Evaluation and Streamlining Act
U.S. House of Representatives
2021-02-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1067IN THE HOUSE OF REPRESENTATIVESFebruary 15, 2021Mr. Palmer introduced the following bill; which was referred to the Committee on Transportation and Infrastructure, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo streamline the process for consideration of applications for the placement of communications facilities on certain buildings and other property owned by the Federal Government, and for other purposes.1.Short titleThis Act may be cited as the Standard Fees to Expedite Evaluation and Streamlining Act or the Standard FEES Act. 2.Establishment of common Federal fee schedule(a)In generalSection 6409 of the Middle Class Tax Relief and Job Creation Act of 2012 (47 U.S.C. 1455) is amended—(1)by redesignating subsection (d) as subsection (e); and(2)by inserting after subsection (c) the following:(d)Common fee schedule(1)In generalNotwithstanding any other provision of law, the Administrator of General Services shall establish a common fee schedule for the processing of applications under subsections (b)(1) and (c).(2)Fee guidelinesThe application fees established under paragraph (1) shall be—(A)based on direct and actual cost recovery; and(B)competitively neutral with regard to other users of the building or other property owned by the Federal Government.(3)ExceptionsThe Administrator of General Services may establish competitively neutral exceptions to the fee amounts established under paragraph (1)—(A)in consideration of the public benefit provided by a grant of an easement, right-of-way, or lease; and(B)in the interest of expanding wireless and broadband coverage.(4)Use of fees collectedAny fee collected by an executive agency under this section shall only be available to the extent, and in such amounts, as are provided in advance in appropriation Acts, to the agency to cover the costs of granting the easement, right-of-way, or lease..(b)DeadlineThe Administrator of General Services shall establish the fee schedule required under section 6409(d) of the Middle Class Tax Relief and Job Creation Act of 2012 (47 U.S.C. 1455(d)), as added by subsection (a), not later than 30 days after the date of enactment of this Act.